Citation Nr: 0016558	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  95-02 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran withdrew a notice of disagreement 
and/or substantive appeal concerning claims of entitlement to 
service connection for left hip and left knee disorders.

2.  Whether the veteran perfected an appeal concerning claims 
of entitlement to service connection for left hip and left 
knee disorders.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney at 
law


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to August 
1962.  He also had active duty for training from August 1959 
to February 1960.

This case arises from a September 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to service 
connection for back, left hip, and left knee disorders.  

In April 1997, the Board denied entitlement to service 
connection for a back disorder and found that the veteran had 
withdrawn his claims for service connection for left hip and 
left knee disorders in his January 1995 VA Form 9.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court).  

In September 1998, the Court affirmed the Board's April 1997 
decision concerning the denial of service connection for a 
back disorder.   The Court further found that the veteran's 
intentions concerning the withdrawal of the claims for 
service connection for left hip and left knee disorders were 
not clear from the facts of the case.  See Verdon v. Brown, 8 
Vet. App. 529, 533 (1996).  The Court therefore remanded the 
claims for the Board to consider the issue of whether the 
veteran withdrew either his notice of disagreement or 
substantive appeal concerning those issues, and, if not, 
whether he filed an adequate and timely substantive appeal.


FINDINGS OF FACT

1.  In September 1994, the RO denied entitlement to service 
connection for left hip and left knee disorders.  The veteran 
was notified of this decision and of his appellate rights by 
letter dated September 28, 1994. 

2.  A notice of disagreement (NOD) addressing the claims for 
service connection for left hip and left knee disorders was 
received at the RO on November 2, 1994.  

3.  The RO issued a statement of the case (SOC) on December 
29, 1994, addressing the claims for service connection for 
left hip and left knee disorders.

4.  The veteran's VA Form 9 received at the RO on January 10, 
1995, notified the RO that the left hip and left knee claims 
were abandoned.  The veteran did not discuss any errors of 
fact or law regarding the denial of service connection for 
left hip and left knee disorders.

5.  The veteran's representative filed a VA Form 1-646 in 
January 1995 in which the representative noted that the 
appellant had abandoned the claims for left hip and left knee 
disorders, and in which the representative expressly made no 
arguments relating to those claims.

6.  The veteran did not file a substantive appeal addressing 
the claims for service connection for left hip and left knee 
disorders between December 29, 1994, and September 28, 1995.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a notice of disagreement 
by the appellant have been met.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.204 (1999).

2.  An adequate and/or timely substantive appeal of the 
claims of entitlement to service connection for left hip and 
left knee disorders was not filed, and the Board lacks 
jurisdiction to consider these issues.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.203, 
20.300, 20.302(b), 20.303 (1999).

3.  There is no issue of fact or law concerning the 
withdrawal of a substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.204 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In September 1994, the RO denied entitlement to service 
connection for back, left hip, and left knee disorders.  The 
RO notified the veteran of its decision and of his appellate 
rights by means of a letter dated September 28, 1994, with an 
attached copy of the rating decision.  In a written statement 
received at the RO on November 2, 1994, the veteran expressed 
disagreement with the RO's decision.  

The RO issued an SOC addressing the foregoing issues on 
December 29, 1994.  It was mailed to the veteran at his most 
recent address of record, with a copy provided to his then 
representative.  In the SOC, the RO notified the veteran that 
in his substantive appeal, the important things to say were, 
in his own words, what benefits he wanted, what facts in the 
SOC he disagreed with, and any error he believed was made in 
applying the law.  The veteran was also provided a VA Form 9, 
Appeal to Board of Veterans' Appeals, which contained similar 
instructions to those provided in the SOC.  This form was 
returned to the RO by the veteran on January 10, 1995.   

In the VA Form 9, the veteran stated that he wished to pursue 
the appeal for issue number one, i.e., service connection for 
a back disorder.  He further stated that he sustained the hip 
and knee injuries at the same time he injured his back during 
service, but since it was not recorded he would "abandon" 
issues number two and three, i.e., service connection for 
left hip and left knee disorders.  The issues were so 
numbered in the December 1994 SOC.  The veteran went on to 
present argument concerning only his claim for service 
connection for a back disorder.  There was no further 
reference to the hip and knee claims.

In a Statement of Accredited Representation in Appealed Case, 
VA Form 1-646, received at the RO on January 27, 1995, the 
veteran's then representative listed the issues of service 
connection for left hip and left knee disorders and noted 
that the veteran had chosen to abandon those claims.  No 
argument was offered with respect to those claims.

Thereafter, in May 1996, the veteran's congressman submitted 
information from the veteran directly to the Board, which 
forwarded the information to the RO, where it was received in 
June 1996.  This evidence included, inter alia, a statement 
from the veteran concerning an in-service injury to his back, 
hip and knee and a hand-written June 1994 VA treatment record 
showing examination of the veteran's back on the same day as 
his June 1994 VA compensation examination.  

On July 12, 1996, the veteran's then representative filed 
another VA Form 1-646.  Again, the representative listed the 
left hip and left knee disabilities, but made no argument 
with respect to either of those claims.  Thereafter, in a 
March 1997 written brief presentation the representative 
listed the left hip and left knee disabilities and made 
argument concerning these claims.

The Board wrote to the veteran in March 2000 notifying him of 
its intention to consider issues of the adequacy of the 
allegations of error of fact or law in his substantive 
appeal, the issue of timeliness of the appeal, and the issue 
of whether he withdrew a notice of disagreement or 
substantive appeal.  A copy of the letter was sent to the 
veteran's attorney.  The Board further informed the veteran 
that he had 60 days within which to present written argument 
or request a hearing to present oral argument on those 
issues.  

The veteran's attorney responded to the March 2000 letter.  
He stated that the veteran did not intend to abandon his 
claims for service connection for left hip and left knee 
disorders and maintained that the claims were properly before 
the Board on appeal.



II.  Legal analysis

A.  Whether the veteran withdrew a notice of disagreement 
and/or substantive appeal concerning claims of entitlement to 
service connection for left hip and left knee disorders

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Notice of Disagreement may 
be withdrawn in writing before a timely Substantive Appeal is 
filed.  A Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(a), (b) (1999).  Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw either a Notice 
of Disagreement or a Substantive Appeal filed by the 
appellant personally without the express written consent of 
the appellant.  38 C.F.R. § 20.204(c) (1999).  

In his VA Form 9 received at the RO in January 10, 1995, the 
veteran stated that he wanted to abandon his claims for 
service connection for left hip and left knee disabilities.  
His then representative thereafter noted the veteran's desire 
to abandon these claims in the VA Form 1-646 received at the 
RO on January 27, 1995.  However, in a statement received at 
the RO in June 1996, the veteran again made argument 
concerning these claims.  His representative thereafter 
listed and/or addressed the claims in a July 1996 VA Form 1-
646 and March 1997 written brief presentation.  

The Board finds no ambiguity in the veteran's January 1995 
statement of abandonment of his claims for service connection 
for left hip and left knee disorders.  Indeed, his 
representative acknowledged his intentions in the January 
1995 VA Form 1-646.  Here, the veteran made a clear, 
unambiguous statement that he abandoned, or withdrew, the 
claims.  Cf. Verdon v. Brown, 8 Vet. App. 529 (1996); Hazan 
v. Gober, 10 Vet. App. 511 (1997).  The word "abandon" is 
defined as "To surrender one's claim or right to : GIVE UP" 
and "To cease trying to continue : desist from."  See 
Webster's II New College Dictionary 1 (1995). 

Further, the veteran himself expressly notified the RO in 
writing that he intended to withdraw his claims.  He was 
represented at the time, and his representative thereafter 
acknowledged his intent to withdraw/abandon these claims.  
The Board finds no reasonable doubt as to whether the veteran 
withdrew his November 1994 NOD concerning the denial of 
service connection for left hip and left knee disorders.  The 
fact that he later changed his mind over a year later is 
irrelevant to his clear intention at the time he filed the 
January 1995 VA Form 9.  The veteran withdrew his NOD and, 
hence, there remained no allegations of errors of fact or law 
for appellate consideration.  

The veteran withdrew his notice of disagreement as to these 
two issues.  There was no substantive appeal to withdraw.  As 
discussed below, even if the Board were to find that the 
veteran did not withdraw his NOD as to the left hip and left 
knee claims, he failed to file an adequate and/or timely 
appeal of these claims.  Therefore, the issue as to whether 
the veteran withdrew his substantive appeal is moot.  

B.  Whether the veteran perfected an appeal of the claims for 
service connection for left hip and left knee disorders

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); 
see VAOPGCPREC 9-99 (August 18, 1999).  The initial question 
that must be resolved is whether the Board has jurisdiction 
to consider the foregoing issues. 

In March 2000, the veteran and his attorney were given notice 
that the Board was going to consider whether the substantive 
appeal on the issues discussed above was adequate and/or 
timely and given an opportunity to request a hearing or 
present argument related to these issues.  See 38 C.F.R. 
§ 20.203 (1999).  Although the Board has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the veteran.  Cf. Marsh 
v. West, 11 Vet. App. 468 (1998); see also Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the Board concludes 
that its consideration of this issue does not violate the 
veteran's procedural rights.  The March 2000 letter to the 
veteran provided him notice of the pertinent regulations, as 
well as notice of the Board's intent to consider this issue.  
He was given 60 days to submit argument on this issue and 
provided an opportunity to request a hearing.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1999); see also 38 C.F.R. § 20.201 (1999) 
(requirements for notices of disagreement).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202 (1999).  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 
(1999). 

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (1999).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (1999).  Where the time 
limit would expire on a Sunday, the next succeeding workday 
will be included in the computation.  38 C.F.R. § 20.305(b) 
(1999).

However, if a claimant has not yet perfected an appeal and VA 
issues a supplemental statement of the case (SSOC) in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, 38 U.S.C. § 7105(d)(3) and 38 
C.F.R. § 20.302(c) require VA to afford the claimant at least 
60 days from the mailing date of the SSOC to respond and 
perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97 (February 11, 1997). 

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(1999).  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  If the SOC 
addressed multiple issues, the appeal must either indicate 
that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 
(1999).

The procedural history is set out above.  The veteran was 
notified of the denial of service connection for left hip and 
left knee disabilities by a September 28, 1994 letter.  He 
filed an NOD addressing these issues on November 2, 1994.  
The NOD was timely.  The SOC was issued on December 29, 1994.  
In the veteran's VA Form 9, received on January 10, 1995, he 
stated that he wished to abandon the claims for service 
connection for left hip and left knee disabilities.  He made 
no argument concerning these claims.  A VA Form 1-646 was 
thereafter received at the RO on January 27, 1995.  The 
veteran's then representative also noted that the veteran 
wished to abandon the claims for service connection for left 
hip and left knee disabilities and addressed only the claim 
for service connection for a back disorder.  No argument was 
presented concerning the left hip or left knee claims. 

An adequate substantive appeal is required to perfect an 
appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1999); see Roy v. Brown, 5 Vet. App. 554 (1993).  
The veteran's VA Form 9 effectively withdrew his notice of 
disagreement as to the claims for the left hip and knee.  
Even if the Form 9 were interpreted not to be a withdrawal of 
the notice of disagreement, it makes no argument with respect 
to errors of fact or law made by the RO with respect to those 
issues.  The VA Form 1-646 received at the RO on January 27, 
1995, was likewise negative for any such information.  To the 
contrary, again it was indicated that the veteran wished to 
abandon these claims.

Additional evidence was thereafter received.  Evidence from 
the veteran's congressman was received at the Board in May 
1996 and forwarded to the RO in June 1996.  This evidence 
included a statement from the veteran concerning an in-
service injury to his hip and knee and a June 1994 VA 
treatment record showing complaints of left hip and leg pain.  
On July 12, 1996, the veteran's then-representative filed 
another VA Form 1-646 which listed the left hip and left knee 
disabilities, although no argument with respect to either of 
those claims.  In a March 1997 written brief presentation, 
the representative again listed the left hip and left knee 
disabilities and made arguments concerning these claims.

Assuming that any of this evidence would constitute an 
adequate substantive appeal concerning the claims for service 
connection for left hip and left knee disabilities, none of 
it was received in a timely fashion.  The one-year appellate 
period expired on September 24, 1995.  Moreover, the March 
1997 written brief presentation was neither timely, nor was 
it filed with St. Petersburg RO, as required by regulation.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 
(1999).  

Indeed, the RO received no correspondence after issuing the 
SOC that indicated any continued disagreement with the denial 
of the foregoing claims between December 29, 1994, and 
September 28, 1995, the date marking the end of the one year 
period from notice of the rating decision.  See 38 C.F.R. 
§ 20.202 (1999).  Moreover, there is no correspondence or 
statement that can be construed as a request for an extension 
for good cause.  See 38 C.F.R. § 20.303 (1999).  Nor was any 
additional relevant evidence received in this time period 
requiring the issuance of an SSOC.  The June 1994 VA 
treatment record was not received at the RO until June 1996, 
and it contains essentially the same complaints and findings 
as registered on the compensation examination of the same 
date.  

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate or timely appeal of the issues.  Therefore, 
the appeal was not perfected, and the Board is without 
jurisdiction to adjudicate these claims.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (1999); YT 
v. Brown, 9 Vet. App. 195 (1996).


ORDER

The claim for service connection of a left hip disorder is 
dismissed.

The claim for service connection of a left knee disorder is 
dismissed.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

